Citation Nr: 1237066	
Decision Date: 10/25/12    Archive Date: 11/09/12

DOCKET NO.  07-14 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for acid reflux disease, to include as secondary to service-connected low back syndrome with degenerative changes.  

2.  Entitlement to a rating in excess of 10 percent prior to January 14, 2011, and in excess of 20 percent from January 14, 2011, for low back syndrome with degenerative changes.  

3.  Entitlement to an initial rating in excess of 20 percent for lumbar radiculopathy of the left lower extremity.  

4.  Entitlement to an initial rating in excess of 20 percent for lumbar radiculopathy of the right lower extremity.  

5.  Entitlement to an initial rating in excess of 10 percent prior to January 12, 2010, and in excess of 30 percent from January 12, 2010, for depression with insomnia.  

6.  Entitlement to a total disability rating based on individual unemployability, due to service-connected disabilities (TDIU), prior to January 14, 2011.  

REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and M.K.


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to January 1983, and from September 1983 to April 1986.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2006 (low back syndrome), August 2008 (depression with insomnia; acid reflux; TDIU), and March 2009 (lumbar radiculopathy) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

By a decision dated November 8, 2010, the Board granted initial ratings of 20 percent, each, for lumbar radiculopathy of the left and right lower extremities, and granted an initial staged rating of 30 percent for depression with insomnia, effective from January 12, 2010, while denying entitlement to an initial rating in excess of 10 percent for depression with insomnia prior to January 12, 2010.  In addition, the Board remanded to the RO the issues involving his entitlement to service connection for acid reflux disease, to include as secondary to a low back disability; entitlement to an increased rating for low back syndrome with degenerative changes; and entitlement to a TDIU.  That remand was to permit the RO to undertake needed development actions, followed by readjudication of the appellate issues.  

An appeal to the U.S. Court of Appeals for Veterans Claims (Court) followed as to the initial ratings assigned by the Board regarding radiculopathy of each lower extremity, and depression with insomnia, but not as to the issues remanded by the Board to the RO.  The parties to that appeal thereafter jointly moved the Court to vacate the Board's actions and remand those matters to the Board for further review.  The Court by its May 2012 granted the parties' joint motion and the case was thereafter returned to the Board for additional actions.  

In the interim, a RO rating decision of April 2012 assigned a 20 percent staged initial rating for the Veteran's low back syndrome with degenerative changes, effective from January 14, 2011, and determined that the Veteran was entitled to a TDIU as of January 14, 2011, but not before.  These were among the issues remanded by the Board in November 2010 and not all of the Board's directives relating thereto have to date been accomplished, primary of which was readjudication of such matters.  

The issues of entitlement to higher initial ratings for radiculopathy of each lower extremity, and depression with insomnia, entitlement to an increased rating for low back syndrome with degenerative changes, and entitlement to a TDIU prior to January 14, 2011, are addressed in the REMAND portion of the decision below and are REMANDED directly to the RO based on attorney representation.  


FINDING OF FACT

The Veteran has withdrawn from appellate consideration the issue of entitlement to service connection for acid reflux disease, to include as secondary to his service-connected low back syndrome with degenerative changes. 



CONCLUSION OF LAW

The criteria for the withdrawal of a substantive appeal as to the issue of entitlement to service connection for acid reflux disease, to include as secondary to service-connected low back syndrome with degenerative changes, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran through his representative in his September 2012 brief withdrew his appeal for entitlement to service connection for acid reflux disease, to include as secondary to a service-connected low back syndrome with degenerative changes, after entry of a notice of disagreement, issuance of a statement of the case, and perfection of an appeal by the timely filing of a VA Form 9, Appeal to the Board of Veterans' Appeals.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to that matter.  Accordingly, the Board does not have jurisdiction to review the appeal as to entitlement to service connection for acid reflux disease, to include as secondary to service-connected low back syndrome, and it must be dismissed. 


ORDER

The appeal as to the issue of entitlement to service connection for acid reflux disease, to include as secondary to service-connected low back syndrome, is dismissed.  


REMAND

In the joint motion granted by the Court in May 2012, the parties concluded that the Board in its November 2010 decision had failed to furnish adequate reasons and bases for its assignment of initial ratings for radiculopathy of each lower extremity and for depression with insomnia, noting as to the former that the Board has erred in failing to provide sufficient analysis or explanation as to why not more than moderate incomplete paralysis was present as to any specific nerve of either lower extremity.  

Regarding the Veteran's depression, the parties and the Court determined that the Board had failed to discuss treatment notes compiled in 2007 and 2008 by Dr. Esther Schubert and what were found to be conflicting opinions of a VA examiner who evaluated the Veteran's service-connected depression and insomnia in January 2010.  In light of the foregoing, and in light of the lapse of time since either disorder was last subject to a VA examination, remand of these issues to permit the conduct of VA examinations and medical input as to the nature and severity of each disorder throughout the rating period under consideration is deemed advisable.  

Regarding the low back syndrome and TDIU issues previously remanded by the Board that remain on appeal, the record reflects that a VA spine examination was conducted in January 2011, which included findings as to its effect on the Veteran's employability.  As noted above, the RO in April 2012 increased the rating for low back syndrome to 20 percent and found the Veteran to be entitled to a TDIU, each effective as of January 14, 2011.  The effective date assigned is well short of the date of application for each such benefit sought.  As well, consideration of the issues remaining on appeal was not then afforded by means of a supplemental statement of the case.  See 38 C.F.R. §§ 19.31. 19.37 (2011).  As it is apparent that the RO did not fully complete the actions sought by the Board on remand as to the claims for increase involving the low back and TDIU entitlement, further remand of those questions remaining is necessary.  


Accordingly, this case is REMANDED for the following actions:

1.  Obtain all pertinent VA treatment records, not already on file, for inclusion in the Veteran's VA claims folder. 

2.  Afford the Veteran VA orthopedic and neurological examinations in order to ascertain the nature and severity of his low back syndrome, and lumbar radiculopathy of each lower extremity throughout the period from October 2008 to the present.  His VA claims folder should be made available to and reviewed by the VA examiner for use in the study of this case and the prepared report of such evaluation should indicate whether the claims folder was made available and reviewed.  That examination should entail the taking of a complete medical history, as well as the conduct of a physical examination and all diagnostic studies deemed warranted by the examiner.  The specific nerve or nerves affected of each lower extremity, and the degree of any resulting nerve impairment, should be fully specified, including whether sensory only; complete paralysis; or mild, moderate, or moderately incomplete paralysis fully detailed for the entirety of the period from October 2008, to the present, with any variations being specifically set out in identified time periods.  

3.  Afford the Veteran a VA psychiatric or psychological examination in order to determine the nature and severity of his depression with insomnia from November 15, 2007, to the present.  His VA claims folder should be made available to and reviewed by the VA examiner for use in the study of this case and the prepared report of such evaluation should indicate whether the claims folder was made available and reviewed.  That examination should entail the taking of a complete medical history, as well as the conduct of a mental status evaluation and all diagnostic studies deemed warranted by the examiner.  The degree of severity of the disorder in question should be fully detailed for the entirety of the period from November 15, 2007, to the present, with notations of the degree of resulting social and industrial impairment, and any variations in the degree of severity of that disorder fully set out in specified time periods.  Assignment of a Global Assessment of Functioning Scale score or scores, as applicable, due exclusively to depression with insomnia is requested for the period from November 2007 to the present.  

4.  Thereafter, the Veteran's VA claims folder should be made available to and reviewed by a VA examiner for issuance of a medical opinion with full supporting rationale as to the following:

Is it at least as likely as not that the Veteran's service-connected disability or disabilities, alone, rendered him unemployable during any period from March 2005 through January 13, 2011, considering his educational and occupational background, but without regard to his age?  

The VA examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of a given proposition.  More likely and as likely support the contended relationship; less likely weighs against the claim. 

5.  Lastly, readjudicate each remaining issue on appeal and if any benefit sought is not granted to the Veteran's satisfaction, furnish him a supplemental statement of the case (SSOC), with consideration therein of all evidence made a part of the record since issuance of the last SSOC.  He should then be afforded a reasonable period in which to respond before the record is returned to the Board for further review.  

The Veteran need take no further action until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


